EXHIBIT 99.1 July 31, 2012 Analyst Contact: Andrew Ziola 918-588-7163 Media Contact: Brad Borror 918-588-7582 ONEOK Partners Announces Higher Second-quarter 2012 Financial Results; Increases 2012 Earnings Guidance Net Income Rises 21 Percent in the Quarter; Led by Higher Natural Gas Liquids Operating Results TULSA, Okla. – July 31, 2012 – ONEOK Partners, L.P. (NYSE: OKS) today announced second-quarter 2012 earnings of 69 cents per unit, compared with 67 cents per unit for the second quarter 2011.Net income attributable to ONEOK Partners increased 21 percent for the second quarter 2012 to $206.5 million, compared with $171.1 million for the same period in 2011. There were approximately 219.8 million units outstanding for the second quarter 2012, compared with 203.8 million units outstanding for the same period last year.An equity offering and private placement in March 2012 included the issuance of 16 million additional units. Year-to-date 2012 net income attributable to ONEOK Partners was $445.3 million, or $1.59 per unit, compared with $322.0 million, or $1.25 per unit for the six-month period a year earlier. The partnership also increased its 2012 net income guidance range to $860 million to $910 million, compared with the previous guidance range of $810 million to $870 million.The partnership’s distributable cash flow (DCF) is now expected to be in the range of $975 million to $1.025 billion, compared with the previous guidance range of $925 million to $985 million. “The partnership posted strong financial results during the second quarter,” said John W. Gibson, chairman and chief executive officer of ONEOK Partners.“Our natural gas liquids business segment continued to benefit from favorable natural gas liquids price differentials and higher natural gas liquids volumes gathered and transported as a result of the recent expansion of our Mid-Continent natural gas liquids gathering system.” “Our natural gas gathering and processing segment continued to experience higher Williston Basin natural gas volumes gathered and processed associated with the startup of our -more- ONEOK Partners Announces Higher Second-quarter 2012 Financial Results; Increases 2012 Earnings Guidance July 31, 2012 Page 2 new Garden Creek natural gas processing plant late last year but was affected by lower natural gas and NGL product prices,” he said. In the second quarter 2012, earnings before interest, taxes, depreciation and amortization (EBITDA) were $306.0 million, an 11 percent increase compared with $275.3 million in the second quarter 2011. Year-to-date 2012 EBITDA was $650.1 million, compared with $529.5 million in the same period last year. DCF for the second quarter 2012 was $240.4 million, a 16 percent increase compared with $206.9 million in the second quarter 2011. DCF for the first six months of 2012 was $519.3 million, compared with $391.4 million in the same period last year. Second-quarter 2012 operating income was $228.1 million, a 13 percent increase compared with $202.0 million for the second quarter 2011.For the first six months of 2012, operating income was $484.1 million, compared with $379.6 million in the prior-year period. The increases in operating income for both the three- and six-month 2012 periods reflect favorable natural gas liquids (NGL) price differentials, increased NGL transportation capacity available for optimization activities, and higher NGL volumes gathered in the natural gas liquids segment.The natural gas gathering and processing segment benefited from higher natural gas volumes gathered and processed offset by lower realized natural gas and NGL product prices. Operating costs were $123.4 million in the second quarter of 2012, compared with $113.6 million for the same period last year.Operating costs for the six-month 2012 period were $239.2 million, compared with $222.3 million in the same period last year.The increases for both the three- and six-month 2012 periods were due primarily to the partnership’s expanding operations from several growth projects placed in service. Capital expenditures were $355.4 million in the second quarter 2012, compared with $265.3 million in the same period in 2011. Six-month 2012 capital expenditures were $636.2 million, compared with $410.2 million in the same period last year.These increases were due to increased investments in growth projects in the natural gas gathering and processing and natural gas liquids segments. > View earnings tables SECOND-QUARTER 2012 SUMMARY: · Operating income of $228.1 million, compared with $202.0 million in the second quarter 2011; · Natural gas gathering and processing segment operating income of $46.7 million, compared with $47.0 million in the second quarter 2011; -more- ONEOK Partners Announces Higher Second-quarter 2012 Financial Results; Increases 2012 Earnings Guidance July 31, 2012 Page 3 · Natural gas pipelines segment operating income of $32.6 million, compared with $29.8 million in the second quarter 2011; · Natural gas liquids segment operating income of $149.1 million, compared with $125.7 million in the second quarter 2011; · Equity earnings from investments of $29.2 million, compared with $29.5 million in the second quarter 2011; · Capital expenditures of $355.4 million, compared with $265.3 million in the second quarter 2011; · Increasing its 2011 to 2015 internal growth program to a range of approximately $5.7 billion to $6.6 billion by: - Announcing in July plans to invest approximately $310 million to $345 million between now and the third quarter of 2014 to construct a new 100 million-cubic-feet-per-day (MMcf/d) natural gas processing facility – the Garden Creek II plant – in eastern McKenzie County, N.D., in the Williston Basin, and related infrastructure; - Announcing in July plans to invest $525 million to $575 million between now and the fourth quarter of 2014 to construct a new 75,000 barrel-per-day (bpd) natural gas liquids fractionator, MB-3, and related infrastructure at Mont Belvieu, Texas; - Announcing in July plans to invest approximately $100 million between now and the third quarter of 2014 to install additional pump stations on the Bakken NGL Pipeline to increase its capacity to 135,000 bpd from an initial 60,000 bpd; - Announcing in July plans to invest approximately $45 million between now and the second quarter of 2014 to install a 40,000 bpd ethane/propane (E/P) splitter at its Mont Belvieu storage facility; - Announcing in April plans to invest $1.5 billion to $1.8 billion between now and 2015 to build a 1,300-mile crude-oil pipeline – the Bakken Crude Express Pipeline – with the initial capacity to transport 200,000 bpd of light-sweet crude oil from the Bakken Shale in the Williston Basin in North Dakota to the Cushing, Okla., crude-oil market hub; - Announcing in April plans to invest approximately $340 million to $360 million between now and the first quarter of 2014 to construct a new 200 MMcf/d natural gas processing facility – the Canadian Valley plant – in Canadian County, Okla., and related infrastructure in the Cana-Woodford Shale; - Announcing in April plans to invest $140 million to $160 million between now and the second half of 2013 to construct a 270-mile natural gas gathering system and related infrastructure in Divide County, N.D., that will supply the partnership’s previously announced 100 MMcf/d Stateline II natural gas processing facility in western Williams County, N.D; · Repaying in April $350 million of senior notes; · Having $92.2 million of cash and cash equivalents and $24.0 million of commercial paper outstanding and no borrowings outstanding as of June 30, 2012, under the partnership’s $1.2 billion revolving credit facility; and -more- ONEOK Partners Announces Higher Second-quarter 2012 Financial Results; Increases 2012 Earnings Guidance July 31, 2012 Page 4 · Increasing the quarterly cash distribution to 66 cents per unit from 63.5 cents per unit, an increase of 4 percent, payable on Aug. 15, 2012, to unitholders of record as of Aug. 6, 2012. BUSINESS-UNIT RESULTS: Natural Gas Gathering and Processing Segment The natural gas gathering and processing segment reported second-quarter 2012 operating income of $46.7 million, compared with $47.0 million for the second quarter 2011. Second-quarter 2012 results reflect a $27.1 million increase due primarily to volume growth in the Williston Basin from the new Garden Creek plant and increased drilling activity, which resulted in higher natural gas volumes gathered, compressed, processed, transported and sold, and higher fees.This increase was offset by a $10.1 million decrease from lower realized natural gas and NGL product prices, particularly ethane and propane, offset partially by higher condensate prices; an $8.6 million decrease due primarily to higher compression costs and third-party transportation and processing costs associated with volume growth, primarily in the Williston Basin; and a $1.4 million decrease from lower natural gas volumes gathered in the Powder River Basin as a result of continued production declines and reduced drilling activity. Operating income for the six-month 2012 period was $94.3 million, compared with $86.5 million in the same period last year. Six-month 2012 results reflect a $55.4 million increase due primarily to volume growth in the Williston Basin from the new Garden Creek plant and increased drilling activity, which resulted in higher natural gas volumes gathered, compressed, processed, transported and sold, and higher fees.This increase was offset partially by a $15.3 million decrease from lower realized natural gas and NGL product prices, particularly ethane and propane, offset partially by higher condensate prices; a $14.6 million decrease due primarily to higher compression costs and third-party transportation and processing costs associated with volume growth, primarily in the Williston Basin; and a $2.5 million decrease from lower natural gas volumes gathered in the Powder River Basin as a result of continued production declines and reduced drilling activity. Operating costs in the second quarter 2012 were $41.2 million, compared with $36.5 million in the same period last year.Six-month 2012 operating costs were $81.4 million, compared with $74.5 million in the same period last year.The increases in operating costs for both the three- and six-month 2012 periods were due primarily to higher property taxes and employee-related costs associated with the growth in this segment’s operations, including the completion of the new Garden Creek natural gas processing plant in the Williston Basin. Key Statistics: More detailed information is listed on page 21 of the tables. -more- ONEOK Partners Announces Higher Second-quarter 2012 Financial Results; Increases 2012 Earnings Guidance July 31, 2012 Page 5 · Natural gas gathered was 1,079 billion British thermal units per day (BBtu/d) in the second quarter 2012, up 5 percent compared with the same period last year due to increased drilling activity in the Williston Basin and in western Oklahoma, and the completion of the partnership’s new Garden Creek plant in the Williston Basin; offset partially by continued production declines and reduced drilling activity in the Powder River Basin in Wyoming; and up 3 percent compared with the first quarter 2012; · Natural gas processed was 823 BBtu/d in the second quarter 2012, up 21 percent compared with the same period last year due to increased drilling activity in the Williston Basin and western Oklahoma, and the completion of the partnership’s new Garden Creek plant in the Williston Basin; and up 7 percent compared with the first quarter 2012; · The realized composite NGL net sales price was $1.01 per gallon in the second quarter 2012, down 7 percent compared with the same period last year; and down 7 percent compared with the first quarter 2012; · The realized condensate net sales price was $86.17 per barrel in the second quarter 2012, up 5 percent compared with the same period last year; and down 4 percent compared with the first quarter 2012; · The realized residue natural gas net sales price was $3.79 per million British thermal units (MMBtu) in the second quarter 2012, down 34 percent compared with the same period last year; and up 2 percent compared with the first quarter 2012; and · The realized gross processing spread was $8.03 per MMBtu in the second quarter 2012, down 4 percent compared with the same period last year; and down 7 percent compared with the first quarter 2012. NGL shrink, plant fuel and condensate shrink discussed in the table below refer to the Btus that are removed from natural gas through the gathering and processing operation; it does not include volumes from the partnership’s equity investments.The following table contains operating information for the periods indicated: -more- ONEOK Partners Announces Higher Second-quarter 2012 Financial Results; Increases 2012 Earnings Guidance July 31, 2012 Page 6 Three Months Ended Six Months Ended June 30, June 30, Operating Information (a) Percent of proceeds NGL sales (Bbl/d) (c) Residue gas sales (MMBtu/d) (c) Condensate sales (Bbl/d) (c) Percentage of total net margin 64
